UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6760


ROY GOODMAN,

                     Plaintiff - Appellant,

              v.

DOCTOR NOGO; BUTNER FEDERAL MEDICAL CENTER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:20-ct-03324-D)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Goodman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roy Goodman appeals the district court’s order dismissing under 28 U.S.C.

§ 1915A(b) his complaint filed pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C.

§§ 1346(b)(1), 2671-2680, and Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). On appeal, we confine our review to the issues raised in

the informal brief. See 4th Cir. R. 34(b). Because Goodman’s informal brief does not

challenge the basis for the district court’s disposition, he has forfeited appellate review of

the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2